DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

With regard to step STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

With regard to STEP 2A (prong 2), the guidelines provide the following exemplary considerations that are indicative of whether an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

With regard to STEP 2B, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

ANALYSIS OF THE INDEPENDENT CLAIM(S) USING THE TWO STEP INQUIRY: Using the two-step inquiry, as outlined above, it is clear that claim(s) 1-6 is/are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 41-66 fall within one of the statutory categories?  Yes.  Claim 1 is directed toward a method.
STEP 2A (PRONG 1): Are the claims directed to judicial exception, i.e. a law of nature, a natural phenomenon or an abstract idea?  
Yes, claim 1 is directed toward an abstract idea of determining a solution to wind throb in a cabin of a motor vehicle.  The claim encompasses an occupant of the vehicle performing mental steps of observing the conditions in a vehicle and the status of windows in the vehicle, i.e. detecting wind throb in a cabin of a vehicle due to opening a first wind, determining that a seat adjacent to a second window is unoccupied, and determining that the first window is being closed.  These are all mental steps that are practicably performed in the human mind and, therefore, are directed toward a judicial exception.  Furthermore, the background section of Applicant’s specification states that “Most drivers know that opening a second window may relieve the condition [wind throb]”, i.e. most drivers can conduct the mental process of detecting wind throb due to one window being open and then determine to open / close another window.
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? 
No, claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The further limitations of pending and closing the second window based on the observations of wind throb, seat occupancy and the state of the first window are merely extra-solution activity based on the determinations performed by the driver.
STEP 2B: Do the claims recite additional elements that provide significantly more than the recited judicial exception?
Claim 1 does not recite any additional elements that are not well-understood, routine or conventional. As noted in the background section of applicant’s specification: “most drivers know that opening a second window may relieve the condition [wind throb]”. 

CONCLUSION:
Thus, since independent claim 1 is: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that independent claim 1 is directed towards non-statutory subject matter.

DEPENDENT CLAIMS:
The dependent claim(s) 2-6 do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite further mental processes or insignificant extra-solution activity.  Each of the further limitations expound upon the abstract idea of claim 1 and do not recite additional elements integrating the abstract idea of claim 1 into a practical application or additional elements that are not well-understood, routine or conventional.  Therefore, dependent claims 2-6 are similarly rejected as being directed towards non-statutory subject matter.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim8-20 are allowed.
                                                                               PTO-892
     The references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661